 



Exhibit 10.1
[UST Inc. Letterhead]
[Date]
[Name]
[Address]
[Address]
Re:      Amendment of Option Award Agreement(s)
Dear :
          I am pleased to advise you, that the Board of Directors of UST Inc.
(“UST” or the “Company”) has decided to accelerate the vesting of all
outstanding stock options awarded under the UST Inc. Amended and Restated Stock
Incentive Plan and the UST Inc. 1992 Stock Option Plan (collectively, the
“Plans”) that are not vested as of December 31, 2005. Subject to the condition
set forth below, this accelerated vesting will apply to all stock options that
have been granted to you by the Company under the Plans that are outstanding and
otherwise unvested as of December 31, 2005.
          According to our records, you will have as of December 31, 2005,
outstanding and otherwise unvested the following options:

          # of Options   Exercise Price   Original Vesting Date
[          ]
  [          ]   [          ]

          The abovementioned options are referred to herein as (“your
Outstanding Options”).
          The accelerated vesting of your Outstanding Options is conditioned on
your agreement that you will not sell, transfer, assign, pledge, or otherwise
dispose of, alienate, or encumber (other than shares sold for payment of the
exercise price and taxes), either voluntarily or involuntarily, any shares that
you acquire on exercising your Outstanding Options at any time before the
earlier of: (i) the date on which your Outstanding Options would have vested
under the terms of the applicable Plan or original option award agreement(s)
(without giving effect to this acceleration, but including any possible
acceleration of vesting that would otherwise occur following a change in control
or other circumstances causing accelerated vesting as set forth in the
applicable Plan and original option award agreement(s)) or (ii) your last day of
employment. Except as provided below, any sale or transfer, or purported sale or
transfer, of any such shares or any interest therein prior to that vesting date
shall be null and void. This restriction on the transfer of shares will not
apply to any transfer that would have been permitted with respect to the
underlying option under the terms of the applicable Plan and original option
award agreement(s), i.e., a transfer upon your death.
          In order to ensure that you satisfy these requirements, if you decide
to exercise any portion of your Outstanding Options prior to the time that such
options would have otherwise vested (including accelerated vesting set forth in
the applicable Plan or original option award agreement(s)), the Company will
issue shares subject to these restrictions in certificate form only with the
following restrictive legend and such other legends as may be required or
appropriate under applicable law:

 



--------------------------------------------------------------------------------



 



“THE OWNERSHIP OF THIS STOCK CERTIFICATE AND THE SHARES OF STOCK EVIDENCED
HEREBY AND ANY INTEREST THEREIN IS SUBJECT TO THE RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND UST INC. A COPY OF
SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF UST INC.”
     Additionally, you agree that such certificates will be held by the Company
until the restrictions on transfer have lapsed (i.e., until the accelerated
portion of your Outstanding Options would have otherwise vested). Promptly after
the transfer restrictions on any such shares have lapsed, the Company will
deliver to you a certificate or certificates, free of the restrictive legend
described above, evidencing such shares. Upon the occurrence of a stock split,
reverse stock split, stock dividend or any other change in capitalization,
reorganization, merger or similar event affecting the Company’s common stock,
the transfer restrictions set forth above applicable to any stock that you may
have acquired upon exercise of an option will continue in effect with respect to
any consideration or other securities received in respect of such stock.
     By executing this letter agreement, you and the Company agree that the
provisions of this agreement amend and supercede any inconsistent provisions
contained in the original option award agreement(s) evidencing your Outstanding
Options.
     Kindly sign and return the enclosed copy of this letter agreement to Maria
R. Sharpe before December 31, 2005.

                  Sincerely,    
 
                UST Inc.    
 
           
 
  By:        
 
     
 
Name: Richard A. Kohlberger    
 
      Title: Senior Vice President, General Counsel    
 
           and Secretary    

          Acknowledged and agreed to this day     of       2005.    
 
       
By:
       
 
 
[Name of Optionee]
 
 
       

2